DETAILED ACTION
This action is in response to the application filed 10 July 2019.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 July 2019 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of performing a vectorization and a tokenization of the training data to generate a plurality of vectors comprising a plurality of tokens extracted from the plurality of training data items; computing a plurality of reference semantic scores for the plurality of vectors based on a semantic distance between the plurality of tokens; transforming the plurality of reference semantic scores into a plurality of transformed reference semantic scores based on a modulation function; and fitting a filtering function to the plurality of transformed reference semantic scores. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers mathematical calculations, without any additional components1. The claimed limitations are a method for performing mathematical operations to determine a filtering function.  Thus, the claim recites an abstract idea.
	Independent claim 11 recites the limitations of predict a semantic score for the data item, wherein the semantic score indicates a semantic distance between one or more tokens extracted from the data item, one
or more historical queries, or a combination thereof; and determine to filter the data item from a data stream to be ingested by a data system based on a comparison of the semantic score to a filtering function, wherein the filtering function defines a curve delineating a plurality of semantic score amplitudes that differentiate between a filterable data item and a non-filterable data item. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers mathematical calculations, without any additional components2. The claimed limitations are a method for performing mathematical operations to determine a filtering function.  Thus, the claim recites an abstract idea.

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Exemplary independent claim 1 recites the additional elements of retrieving training data comprising a plurality of training data items responsive to a plurality of training queries conducted in a data system, however this is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity3; and providing the filtering function to filter an input data stream of the data system to reduce an amount of data processed by the data system, however the providing step is recited at a high level of generality, and as such is a form of insignificant extra-solution activity 4 [noting that the claimed data system location where the training queries are conducted, and not a part of the method claim, and is merely the intended use of the filtering function].  Independent claim 16 recites a non-transitory computer-readable storage medium; however, these are recited at a high level of generality, and merely automates the steps. Each of these additional limitations is no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.
	Independent claim 11 recites the additional elements of receive a data item, however this is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity5; at least one processor; and at least one memory, and independent claim 16 recites a non-transitory computer-readable storage medium; however, these are recited at a high level of generality, and merely automates the steps. Each of these additional limitations is no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 10:
Claim 2 merely further describes the mathematical calculation;
Claim 3 merely describes providing the data to a generic machine learning model6 and the intended result of the filtering function;
Claims 4 – 7 merely describe the intended result of the modulation function and further describe the mathematical calculations;
Claim 8 merely further describes the received data;
Claim 9 merely further defines tokens;
Claim 10 merely describes the source of the training data. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g.  a non-transitory computer-readable storage medium, at least one processor; and at least one memory] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry7  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0066]-[0077], FIG. 10, and FIG. 11, provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation8.

Allowable Subject Matter
Claims 1 – 20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.
	The closest prior art of record includes Deokar, Amit V., and Jie Tao. "Semantics-based event log aggregation for process mining and analytics." Information Systems Frontiers 17.6 (2015): 1209-1226; Verma, Miki E., and Robert A. Bridges. "Defining a metric space of host logs and operational use cases." 2018 IEEE International Conference on Big Data (Big Data). IEEE, 2018; Guangquan Zhang, and Jie Lu. "Collaborative filtering with entropy‐driven user similarity in recommender systems." International Journal of Intelligent Systems 30.8 (2015): 854-870; Nguyen, Kim Anh, Sabine Schulte im Walde, and Ngoc Thang Vu. "Neural-based noise filtering from word embeddings." arXiv preprint arXiv:1610.01874 (2016); Everett (U.S. 20040024790), which discloses a data base and knowledge operating system; Park et al. (U.S. 20130275122), which discloses a method for extracting semantic distance from mathematical sentences and classifying mathematical sentences by semantic distance, device therefor, and computer readable recording medium; Yih et al. (U.S. 9183173), which discloses learning element weighting for similarity measures; and Cella et al. (U.S. 20190339687), which discloses methods and systems for data collection, learning, and streaming of machine signals for analytics and maintenance using the industrial internet of things. 
	However, with respect to exemplary independent claim 1, the closest prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        






	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2) I. C..
        2 See MPEP 2106.04(a)(2) I. C..
        
        3 See MPEP 2106.05(g): Mere Data Gathering, Selecting a particular data source or type of data to be manipulated.
        
        4 See e.g. MPEP 2106.05(d) II. “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity” i. and ii.; see further MPEP 2106.05(f) (1); see further MPEP 2106.05(g). 
        
        5 See MPEP 2106.05(g), supra.
        6 See e.g. Applicant’s specification at [0041], [0046], [0047], and [0054]
        7 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        8 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015).